Appeal by defendants from an. order of .the Supreme Court, Kings County, dated April 8, 1968, which granted plaintiffs’ motion (1) to remove the action from the ¡Civil ¡Court of the City of New York to the Supreme Court, Kings County, (2) to increase the ad damnum clause in the complaint as to plaintiff Sandy from $10,000 to $150,000 and (3) to amend plaintiffs’ bill of particulars as to said plaintiff. Order reversed, on the law and the facts, with $10 costs and disbursements, and motion denied, without prejudice to plaintiff Sandy’s right to move in the Civil 'Court for leave to serve a further bill of particulars. In our opinion, the claims by plaintiff Sandy of more extensive physical injuries and increased monetary damages than were presented in the action in the Civil Court were not competently substantiated in the instant moving papers. Accordingly, said plaintiff failed to show prima facie that the monetary jurisdiction of ihe Civil Court is inadequate for full compensation for his injuries. Brennan, Acting P. J., Rabin, Hopkins, Munder and Martuscello, JJ., concur.